        Case 1:21-cv-00556-WJ-SMV Document 2 Filed 06/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MICHAEL JAMES NISSEN,

       Plaintiff,

v.                                                                       No. 21-cv-0556 WJ/SMV

FNU NILIUS,

       Defendant.

                               ORDER TO CURE DEFICIENCY

       THIS MATTER is before the Court on Plaintiff’s Prisoner Civil Complaint [Doc. 1],

docketed on June 16, 2021. The filing is deficient because Plaintiff failed to prepay the $402 filing

fee or, alternatively, file a motion to proceed in forma pauperis along with a six-month inmate

account statement. See 28 U.S.C. § 1915(a)(2). Plaintiff must cure that deficiency no later than

July 19, 2021. All filings should include the case number (21-cv-0556 WJ/SMV). The failure to

timely comply with this Order will result in dismissal of this case without further notice.

       IT IS THEREFORE ORDERED that, no later than July 19, 2021, Plaintiff either

prepay the $402 filing fee or file a motion to proceed in forma pauperis along with an inmate

account statement showing transactions between December 16, 2020, and June 16, 2021.

       IT IS FURTHER ORDERED that the Clerk’s Office MAIL Plaintiff a blank in forma

pauperis motion.

       IT IS SO ORDERED.


                                                      ____________________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge
